     Case 2:20-cv-00456-KJD-NJK Document 58 Filed 12/29/20 Page 1 of 3



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7   SHIRLEY MARIE HAMPTON,                                 Case No. 2:20-cv-456-KJD-NJK
 8                                             Plaintiff,                      ORDER
 9          v.
10   DEPARTMENT OF HEALTH AND HUMAN
     SERVICES, et al.,
11
                                           Defendants.
12
            Presently before the Court is Defendants’ Motion to Dismiss Plaintiff’s Complaint (#14).
13
     Plaintiff filed a response in opposition (#20) to which Defendants replied (#27). Also, before the
14
     Court is Plaintiff’s Motion for Extension of Time to Make Proper Service (#30) and Motion to
15
     Amend Complaint (#31). Defendants filed responses in opposition (#35/36) to which Plaintiff
16
     replied (#37/38).
17
            Plaintiff filed a new Motion for Leave to File Amended Complaint (#39). Defendants
18
     filed a response in opposition (#43) to which Plaintiff replied (#47). Plaintiff then filed a
19
     Corrected Motion for Leave to File an Amended Complaint (#50) and has since filed both a
20
     Motion for Summary Judgment (#55) and what the Court believes is a fourth Motion for Leave
21
     to File an Amended Complaint (#57).
22
     Analysis
23
            Plaintiff is proceeding pro se. Accordingly, the Court must liberally construe her
24
     pleadings, which it does. However, Plaintiff must learn and abide by the rules of the Court 1 and
25
     the rules governing litigation in this case the Federal Rules of Civil Procedure. See, e.g., Ghazali
26
27
28          1
              The Local Rules are available at https://www.nvd.uscourts.gov/wp-
     content/uploads/2020/04/Local-Rules-of-Practice-Amended-2020.pdf.
     Case 2:20-cv-00456-KJD-NJK Document 58 Filed 12/29/20 Page 2 of 3



 1   v. Moran, 46 F.3d 52, 54 (9th Cir. 1995). Here, Plaintiff has run afoul of Local Rule 15-1which
 2   requires a proposed amended complaint to be attached as an exhibit to the motion for leave to
 3   amend. Incorporating the amended complaint into the motion is not sufficient to satisfy LR 15-1.
 4   Further, Plaintiff should strictly follow the pleading requirements in Federal Rule of Civil
 5   Procedure (“Rule”) 8 and LR 15-1. The amended complaint should only contain the claims she
 6   wishes to pursue and should not describe other claims that she is dropping. Further, it should
 7   contain factual allegations, brief statements of the fact that if true would state a claim. While
 8   brief references to the “title” of her claims or their statutory basis may be advisable, it is not
 9   necessary for Plaintiff to include the entire statute upon which she bases her claims, because it is
10   only necessary to allege facts. Due to Plaintiff’s failure to follow LR 15-1, her motions to amend
11   are denied. Further, Plaintiff’s motion for summary judgment is denied as moot.
12          However, out of an abundance of caution due to Plaintiff’s pro se status, Plaintiff will be
13   granted leave to file an amended complaint. The amended complaint must be filed within
14   fourteen (14) days of the entry of this order. Failure to timely file an amended complaint will
15   result in the Court dismissing this action without prejudice. Underneath the case number, the
16   amended complaint must be clearly titled “FIRST AMENDED COMPLAINT”. Having read and
17   considered Plaintiff’s Motion to Extend Time to Serve Complaint, and good cause being found,
18   it is granted. Upon filing of a first amended complaint, Plaintiff must serve the complaint in
19   accordance with Rule 4. After Plaintiff files the amended complaint, the Clerk of the Court shall
20   issue summons to Defendants, and deliver the same to the U.S. Marshal for service. The Clerk of
21   the Court shall also deliver a copy of the amended complaint to the U.S. Marshal for service.
22          Plaintiff shall have twenty days in which to furnish the U.S. Marshal with the required
23   Form USM-285. 2 Within twenty days after receiving from the U.S. Marshal a copy of the Form
24   USM-285, showing whether service has been accomplished, Plaintiff must file a notice with the
25   court identifying whether defendant was served. If Plaintiff wishes to have service again
26   attempted on an unserved defendant, a motion must be filed with the Court identifying the
27   unserved defendant and specifying a more detailed name and/or address for said defendant, or
28
            2
                The USM-285 form is available at www.usmarshals.gov/process/usm285.pdf.

                                                      -2-
     Case 2:20-cv-00456-KJD-NJK Document 58 Filed 12/29/20 Page 3 of 3



 1   whether some other manner of service should be attempted.
 2   Conclusion
 3          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motions to Amend
 4   (#31/39/50/57) are DENIED;
 5          IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment (#55) is
 6   DENIED as moot;
 7          IT IS FURTHER ORDERED that Plaintiff’s Motion for Extension of Time to Make
 8   Proper Service (#30) is GRANTED;
 9          IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (#14) and Motion to
10   Strike (#44) are DENIED as moot;
11          IT IS FINALLY ORDERED that Plaintiff file a first amended complaint within fourteen
12   days of the entry of this order, failure to do so will result in this action being dismissed without
13   prejudice.
14   DATED this 29th day of December, 2020
15
16
                                    _____________________________
17
                                    Kent J. Dawson
18                                  United States District Judge

19
20
21
22
23
24
25
26
27
28



                                                      -3-
